1                                                                     JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                             Case No. 2:18-cv-06312-AB-KS
11    IMELDA APARICIO, individually
      and on behalf of all others similarly
12    situated,                               ORDER DISMISSING CIVIL
                                              ACTION
13
                     Plaintiff,
14
     v.
15
16    USCB, INC., and DOES 1-10,
17    inclusive,
18
                     Defendants.
19
20
           THE COURT having been advised by counsel that the above-entitled action has
21
     been settled;
22
           //
23
24
           //
25
26
           //
27
28

                                              1.
1          IT IS THEREFORE ORDERED that this action is hereby dismissed without
2    costs and without prejudice to the right, upon good cause shown within 45 days, to re-
3    open the action if settlement is not consummated. This Court retains full jurisdiction
4    over this action and this Order shall not prejudice any party to this action.
5
     Dated: October 1, 2019
6
7                                     _______________________________________
                                      ANDRÉ BIROTTE JR.
8                                     UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2.
